Robinson, J.
This cause was submitted on a transcript of the record entries, appeal-bond and notice of appeal. No argument was made for either party. We infer, from recitals in the record, that defendant was jointly indicted with another for lewdness. He demanded a separate trial, which was refused. In this there was no error, for the reason that the offense of which he was charged was not a felony, and it was within the discretion of the district court to refuse a separate trial. Code, secs. 4012, 4424. Exceptions were taken by defendant to the overruling of a motion for a change of place of trial, and on motion for a new trial. As the grounds of the motions are not shown, we cannot review these rulings. We have examined the record with care, but have found no error. ‘ . Affirmed.